FILED
                           NOT FOR PUBLICATION                              APR 16 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PEGGY O'NEAL GONZALES;                           No. 08-57039
TRAYVON GUY; DANIEL P. BELL;
SHANITA LASHAUN ALLEN BELL;                      D.C. No. 2:06-cv-00178-GAF-CT
LATOYA TIMMONS; CRYSTAL
McGEE; CESAR SIS,
                                                 MEMORANDUM *
Plaintiffs-Appellants,

                    v.

CITY OF INGLEWOOD; RONALD C.
BANKS; DETECTIVE BRIAN BRUCE;
DETECTIVE JAVIER ALCALA;
SERGEANT HECTOR RAMIREZ;
DETECTIVE JOSEPH CUPO;
DETECTIVE CHRIS WUNNO;
DETECTIVE JOSE GONZALES; LOS
ANGELES COUNTY PROBATION
DEPARTMENT; DEBBIE A. NELSON;
OFFICER JOE VELASQUEZ; SPECIAL
AGENT RONALD REED; SUE
DUTCHER,

Defendants - Appellees.


PEGGY O'NEAL GONZALES;                           No. 09-55785
TRAYVON GUY; DANIEL P. BELL;
SHANITA LASHAUN ALLEN BELL;                      D.C. No. 2:06-cv-00178-GAF-CT

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
LATOYA TIMMONS; CRYSTAL
McGEE; CESAR SIS,

Plaintiffs-Appellants,

                    v.

CITY OF INGLEWOOD; RONALD C.
BANKS; DETECTIVE BRIAN BRUCE;
DETECTIVE JAVIER ALCALA;
SERGEANT HECTOR RAMIREZ;
DETECTIVE JOSEPH CUPO;
DETECTIVE CHRIS WUNNO;
DETECTIVE JOSE GONZALES; LOS
ANGELES COUNTY PROBATION
DEPARTMENT; DEBBIE A. NELSON;
OFFICER JOE VELASQUEZ; SPECIAL
AGENT RONALD REED; SUE
DUTCHER,

Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Gary A. Feess, District Judge, Presiding

                            Submitted April 12, 2012 **
                               Pasadena, California

      Before: SILVERMAN and RAWLINSON, Circuit Judges, and TUNHEIM,




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
District Judge.***

      We affirm for the reasons stated by the district court in its well-reasoned

orders.

      AFFIRMED.




          ***
             The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.

                                          3